


Exhibit 10.14




The obligations evidenced hereby are subordinated in the priority order listed
below, and more particularly in the manner and to the extent set forth in that
certain Subordination Agreement (the “Subordination Agreement”) dated March 30,
2011 by and among Sovereign - Emerald Crest Capital Partners II, LP, Pacific
Specialty Insurance Company (collectively the “Senior Lenders”) and Emerald
Crest Management Company, LLC, as agent for the Senior Lenders (“Agent”), IU
HOLDINGS, LP ("Tier 2 Junior Lender"), IU INVESTMENTS, LLC ("Tier 3 Junior
Lender"), INTERNET UNIVERSITY, INC. ("Internet University"), MARC BLUMBERG
("Blumberg"), and MARC A. PICKREN ("Pickren", and collectively with Internet
University and Blumberg, the "Tier 4 Junior Lenders"), INTERNET UNIVERSITY, INC.
(a second time, “Tier 5 Junior Lender”), and the party identified as “Lender”
below, as defined as to all in the Subordination Agreement.  Lender is senior to
the loan and security interest of Ned B. Timmer (“Tier 6 Junior Lender”), and
Scott N. Beck (“Tier 7 Junior Lender”).  Lender, the Tier 6 Junior Lender and
the Tier 7 Junior Lender are signatories to the Subordination Agreement, too .
 Each holder of this instrument (“Promissory Note”), by its acceptance hereof,
agrees (i) to be bound by the Subordination Agreement and (ii) that if and to
the extent any conflict exists between the terms of this instrument and the
terms of the Subordination Agreement, the terms of the Subordination Agreement
shall govern and control.




PROMISSORY NOTE




$400,000.00

Date:

March 30, 2011

Dallas, Texas




FOR VALUE RECEIVED, the undersigned, a Nevada corporation having an address set
forth below its signature herein (“Borrower”), hereby promises to pay to the
order of Internet University, Inc. (“Lender”) at it address listed on the
signature page hereto, the principal amount set forth above plus interest
thereon from the date hereof, in U.S. Dollars in immediately available funds.

INTEREST.  Principal of this Promissory Note shall bear interest until payment
in full at the rate of 15% per annum until payment in full of the principal sum
of this Promissory Note.  Interest shall be computed on the basis of a three
hundred sixty-five (365) day year and actual days elapsed.  Accrued interest is
due and payable on the last calendar day of each month computed based on the
entire outstanding principle.

PAYMENTS.  Payments shall be made in accordance with Schedule A hereto.  If any
amount becomes due and payable hereunder on a Saturday, Sunday or public or
other banking holiday under the law of the State of Texas, with respect to such
amount the payment date shall be extended to the next succeeding business day,
and interest shall be payable thereon at the rate herein specified during such
extension.

PRINCIPAL; MATURITY DATE. All outstanding principal and accrued and unpaid
interest shall become due and payable on the date of the earliest of (i) March
31, 2012 and (ii) the acceleration of the maturity of the amounts due hereunder
upon an Event of Default (as herein defined) in accordance with the provisions
of this Promissory Note.  

PREPAYMENT.  Borrower may prepay this Promissory Note in full or in part at any
time without penalty.  All payments shall be applied by Lender as follows:
first, to the payment of all

--------------------------------------------------------------------------------




accrued but unpaid fees, costs, or expenses under this Promissory Note; second,
to the payment of interest on the amount of principal being repaid; third, to
the repayment of principal under this Promissory Note; and fourth, the balance,
if any, to Borrower or to whomsoever may be entitled to such amounts as
determined by Lender in its reasonable discretion.

ADDITIONAL CONSIDERATION.  On the date of execution of this Promissory Note, as
additional consideration to induce Lender to enter into this Promissory Note,
Borrower agrees to issue to Lender and/or its assigns 12,910,435 shares of
CornerWorld Corporation common stock.

SECURITY.  The obligations of the Borrower hereunder will be secured by
collateral granted in favor of Lender as set forth in the Pledge and Security
Agreement (“PSA”) dated as of March ___, 2011, made by Borrower, CornerWorld,
Inc. (“CWI”), Enversa Companies, LLC (“Enversa”), Woodland Holdings
Corp.(“Holdings”), West Michigan Co-Location Services, LLC (“West Michigan”), T2
TV, LLC (“T2TV”), T2 Communications, LLC (“T2”), Phone Services and More, LLC
(“PSM”), Gulf Media Solutions, LLC (“Gulf”), Tiny Dial, LLC (“Tiny Dial”),
Bascomb & Richards, LLC (“Bascomb”), Lantana Direct, LLC (“Lantana”), Digital
360, LLC (“Digital”), Leadstream, LLC (“Leadstream”), and Aventura Media System,
LLC (“Aventura”), (collectively, the “Grantors” as defined in the PSA) in favor
of Lender, subject to the terms and conditions of the Subordination Agreement.

EVENTS OF DEFAULT BORROWER; REMEDIES.  The occurrence of any of the following
events (each, an “Event of Default”) for more than 5 Business Days (hereafter
the “Cure Period”) after receipt of written notice from Lender to Borrower,
shall, at the option of the Lender, make all sums of interest and principal of
this Promissory Note immediately due and payable upon presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character:

(a)        default in the payment when due of interest or principal

(b)        default in the payment when due of interest or principal when due,
provided that Lender shall not exercise any of its remedies under the Promissory
Note or Pledge and Security Agreement until the aggregate principal amount of
all such Indebtedness (as that term is defined in the Credit Agreement between
Enversa and S Squared, LLC (“S Squared”), as borrowers and Senior Lenders)
exceeds $50,000, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) subject to the terms and conditions of the
Subordination Agreement; and

(c)        insolvency, general assignment for the benefit of creditors, filing
of any petition in bankruptcy or for relief under the provisions of the
Bankruptcy Code or any other laws or laws for the relief of or relating to
debtors, of, by, or against the Borrower of the indebtedness evidenced by this
Promissory Note, provided that if any proceeding shall be instituted against any
Borrower or any of their subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief of debtors, or seeking the entry of
an order for relief or the appointment of a receiver, trustee, custodian or
other similar official for any such Person or for any substantial part of its
property, and either such proceeding shall remain undismissed or unstayed for a
period of 45 days or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against Borrower or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property) shall occur.

2

--------------------------------------------------------------------------------




Upon the occurrence of an Event of Default and such Event of Default shall
continue un-remedied for a period of 30 days after notice to the Borrower, the
Lender may, in addition to all other remedies, (i) take any action granted to it
under the proxies executed by certain shareholders of the Borrower and delivered
to the Lender on the date hereof and (ii) at its option, appoint one member to
the Board of Directors of the Borrower subject to terms and conditions of the
Subordination Agreement..

WAIVERS.  Borrower waives demand and presentment for payment, notice of
non-payment or dishonor, notice of protest and protest of this Promissory Note
and any other notice required to be given by applicable law and agrees that its
liability hereunder shall not be affected by any renewals, amendments or
modifications of this Promissory Note, or extensions of the time of payment of
all or any part of the amount owing hereunder at any time or times.

EXPENSES; ATTORNEYS’ FEES.  Borrower agrees to pay any and all court costs
incurred by Lender in a legal action based on an Event of Default.  Borrower
agrees to pay, to the extent allowed by law, reasonable attorneys’ fees, costs
and expenses paid or incurred by Lender in connection with the collection or
enforcement of this Promissory Note, including but not limited to reasonable
attorneys’ fees, court costs, and costs incurred in connection with any
bankruptcy proceedings, whether or not suit is filed.  Borrower agrees to pay in
full all amounts due under this Promissory Note without setoff, counterclaim, or
any deduction whatsoever.

MISCELLANEOUS.  No provision of this Promissory Note shall be waived, modified
or limited except by a written agreement signed by Lender and Borrower.  The
unenforceability of any provision of this Promissory Note shall not affect the
enforceability or validity of any other provision hereof.  No delay or omission
on the part of Lender in exercising any rights hereunder shall operate as a
waiver of such right or of any other right under this Promissory Note.  This
Promissory Note shall be binding upon the Borrower and its successors and
assigns and shall inure to the benefit of the Lender and its successors and
assigns.  Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all indebted­ness
at any time owing by the Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Promissory Note held by the Lender, irrespective of whether
or not the Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under the
preceding sentence are in addition to other rights and remedies (including other
rights of setoff) which the Lender may have.

GOVERNING LAW; JURISDICTION.  This Promissory Note shall be governed by the laws
of the State of Texas.  BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY FEDERAL OR STATE COURT IN THE STATE OF TEXAS AND CONSENTS TO THE PLACING
OF VENUE IN DALLAS COUNTY OR OTHER COUNTY PERMITTED BY LAW, AND  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY WAIVES AND AGREES NOT TO ASSERT BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT
OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY SUCH COURTS.  TO
THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AGREES NOT TO SEEK AND HEREBY
WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF
ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT.  NOTHING HEREIN SHALL AFFECT ANY RIGHT THAT THE
PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
PROMISSORY NOTE IN THE

3

--------------------------------------------------------------------------------




COURTS OF ANY OTHER JURISDICTION.  EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

VENUE.  The undersigned consents to the nonexclusive jurisdiction and venue of
the state or federal courts located in the City of Dallas, Texas.

TRIAL BY JURY.  The undersigned hereby waives any right to a trial by jury in
any action or proceeding arising out of or in connection with this Promissory
Note, or any other claim or dispute between the undersigned and the Lender.

ESCROW.  The proceeds of the principal amount hereunder shall be held in escrow
pending the execution and delivery of the Stock Purchase Agreement and the
consummation of the transactions thereunder.  In the event that the Stock
Purchase Agreement shall not be executed and delivered and the transactions
thereunder not consummated, the proceeds shall be promptly returned to the
Lender.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Promissory Note
the day and year first above written.




CORNERWORLD CORPORATION







By  /s/ Scott Beck

Name: Scott Beck

Title:   Chairman and Chief Executive Officer




Address:

13101 Preston Road

Suite 100

Dallas, Texas 75240







The undersigned Lender, acknowledges receipt of this Promissory Note on the 30
day of March, 2011.




LENDER:







IINTERNET UNIVERSITY, INC







By  /s/ Doug Levy

Name: Doug Levy

Title:   CEO







Address:

c/o Internet University, Inc

Attn: Doug Levy

12404 Park Central Drive, Suite 400

Dallas, TX 75251




5

--------------------------------------------------------------------------------




Schedule A

Scheduled Payment Date

Amount

April 30, 2011

$25,000

May 31, 2011

$25,000

June 30, 2011

$25,000

July 31, 2011

$25,000

August 31, 2011

$25,000

September 30, 2011

$25,000

October 31, 2011

$25,000

November 30, 2011

$25,000

December 31, 2011

$25,000

January 31, 2012

$25,000

February 29, 2012

$25,000

March 31, 2012

$25,000

April 30, 2012

$100,000




6

--------------------------------------------------------------------------------